Motion Granted; Appeal Dismissed and Memorandum Opinion filed February
21, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00922-CV


             JUAN GABRIEL RAMIREZ SANDOVAL, Appellant

                                         V.

        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee

               On Appeal from the 407th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2018CI16459


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 24, 2018. On February 8,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.